1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                   UNITED STATES DISTRICT COURT

16                                            DISTRICT OF NEVADA
17   DARREN I. DEBOSE,                                 Case No.: 2:18-cv-01641-JAD-NJK
18
                      Plaintiff,
19                                                     [PROPOSED] STIPULATED
     vs.
20                                                     PROTECTIVE ORDER
     TRANS UNION LLC,
21
                      Defendants.
22

23
             IT IS HEREBY STIPULATED by and between Plaintiff Darren I. Debose (“Plaintiff”) and
24
     Defendant Trans Union, LLC (“Trans Union”) (collectively, the “Parties”), by and through their
25
     counsel of record, as follows:
26
             WHEREAS, documents and information have been and may be sought, produced or
27
     exhibited by and among the parties to this action relating to trade secrets, confidential research,
28
     [Proposed] Stipulated Protective Order - 1
1
     development, technology or other proprietary information belonging to the defendants and/or
2
     personal income, credit and other confidential information of Plaintiff.
3
             THEREFORE, an Order of this Court protecting such confidential information shall be and
4
     hereby is made by this Court on the following terms:
5
             1.       This Order shall govern the use, handling and disclosure of all documents,
6
     testimony or information produced or given in this action which are designated to be subject to
7
     this Order in accordance with the terms hereof.
8
             2.       Any party or non-party producing or filing documents or other materials in this
9

10
     action may designate such materials and the information contained therein subject to this Order by

11   typing or stamping on the front of the document, or on the portion(s) of the document for which

12   confidential treatment is designated, “Confidential.”

             3. SeeTo_________________________________________________________________
                        the issued
                     order  extent concurrently
                                   any motions, herewith.
                                                briefs, pleadings, deposition transcripts, or other papers
13
     ______________________________________________________________________________
14   to be filed with the Court incorporate documents or information subject to this Order, the party

15   ______________________________________________________________________________
     filing such papers shall designate such materials, or portions thereof, as “Confidential,” and shall
16   ______________________________________________________________________________
     file them with the clerk under seal; provided, however, that a copy of such filing having the
17   ______________________________________________________________________________
     confidential information deleted therefrom may be made part of the public record. Any party
18    _________________________________________________________________
     filing any document under seal must comply with the requirements of Local Rules.
     See order issued concurrently herewith.
19           4.     All documents, transcripts, or other materials subject to this Order, and all
20   information derived therefrom (including, but not limited to, all testimony, deposition, or
21
     otherwise, that refers, reflects or otherwise discusses any information designated Confidential
22
     hereunder), shall not be used, directly or indirectly, by any person, including Plaintiff and Trans
23
     Union for commercial or competitive purposes or for any purpose whatsoever other than solely for
24
     the preparation and trial of this action in accordance with the provisions of this Order.
25
             5.       All depositions or portions of depositions taken in this action that contain
26
     confidential information may be designated as “Confidential” and thereby obtain the protections
27
     accorded other confidential information. The parties shall have twenty-one (21) days from the date
28
     [Proposed] Stipulated Protective Order - 2
1
     a deposition is taken, or fourteen (14) days from the date a deposition transcript is received,
2
     whichever date is greater, to serve a notice to all parties designating portions as “Confidential.”
3
     Until such time, all deposition testimony shall be treated as confidential information. To the extent
4
     any designations are made on the record during the deposition, the designating party need not serve
5
     a notice re-designating those portions of the transcript as confidential information. Any party may
6
     challenge any such designation in accordance with Paragraph 13 of this Order.
7
             6.       Except with the prior written consent of the individual or entity designating a
8
     document or portions of a document as “Confidential,” or pursuant to prior Order after notice, any
9

10
     document, transcript or pleading given “Confidential” treatment under this Order, and any

11   information contained in, or derived from any such materials (including but not limited to, all

12   deposition testimony that refers, reflects or otherwise discusses any information designated

13   confidential hereunder) may not be disclosed other than in accordance with this Order and may

14   not be disclosed to any person other than: (a) the Court and its officers; (b) parties to this litigation;

15   (c) counsel for the parties, whether retained counsel or in-house counsel and employees of counsel
16   assigned to assist such counsel in the preparation of this litigation; (d) fact witnesses subject to a
17   proffer to the Court or a stipulation of the parties that such witnesses need to know such
18   information; (e) present or former employees of the producing party in connection with their
19   depositions in this action (provided that no former employees shall be shown documents prepared
20   after the date of his or her departure); and (f) experts specifically retained as consultants or expert
21
     witnesses in connection with this litigation.
22
             7.       Documents produced pursuant to this Order shall not be made available to any
23
     person designated in Subparagraph 6 (f) unless he or she shall have first read this Order, agreed to
24
     be bound by its terms, and signed the attached Declaration of Compliance.
25
             8.       Third parties who are the subject of discovery requests, subpoenas or depositions
26
     in this case may take advantage of the provisions of this Protective Order by providing the parties
27
     with written notice that they intend to comply with and be bound by the terms of this Protective
28
     [Proposed] Stipulated Protective Order - 3
1
     Order.
2
              9.      All persons receiving any or all documents produced pursuant to this Order shall
3
     be advised of their confidential nature. All persons to whom confidential information and/or
4
     documents are disclosed are hereby enjoined from disclosing same to any person except as
5
     provided herein and are further enjoined from using same except in the preparation for and trial of
6
     the above-captioned action between the named parties thereto. No person receiving or reviewing
7
     such confidential documents, information or transcript shall disseminate or disclose them to any
8
     person other than those described above in Paragraph 6 and for the purposes specified, and in no
9

10
     event, shall such person make any other use of such document or transcript.

11            10.     Nothing in this Order shall prevent a party from using at trial any information or

12   materials designated “Confidential.”

13            11.     This Order has been agreed to by the parties to facilitate discovery and the

14   production of relevant evidence in this action. Neither the entry of this Order, nor the designation

15   of any information, document, or the like as “Confidential,” nor the failure to make such
16   designation, shall constitute evidence with respect to any issue in this action.
17            12.     Inadvertent failure to designate any document, transcript, or other materials
18   “Confidential” will not constitute a waiver of an otherwise valid claim of confidentiality pursuant
19   to this Order, so long as a claim of confidentiality is promptly asserted after discovery of the
20   inadvertent failure. If a party designates a document as “Confidential” after it was initially
21
     produced, the receiving party, on notification of the designation, must make a reasonable effort to
22
     assure that the document is treated in accordance with the provisions of this Order, and upon
23
     request from the producing party certify that the designated documents have been maintained as
24
     confidential information.
25
              13.     If any party objects to any designation of any materials as “Confidential,” the
26
     parties shall attempt in good faith to resolve such objection by agreement. If the parties cannot
27
     resolve their objections by agreement, the party objecting to the designation may seek the
28
     [Proposed] Stipulated Protective Order - 4
1
     assistance of the Court. A party shall have thirty (30) days from the time a “Confidential”
2
     designation is made to challenge the propriety of the designation. Until an objection has been
3
     resolved by agreement of counsel or by order of the Court, the materials shall be treated as
4
     Confidential and subject to this Order.
5

6

7            14.      Within sixty (60) days after the final termination of this litigation, all documents,

8    transcripts, or other materials afforded confidential treatment pursuant to this Order, including any

9    extracts, summaries or compilations taken therefrom, but excluding any materials which in the
10   good faith judgment of counsel are work product materials, shall be returned to the Producing
11   Party. In lieu of return, the parties may agree to destroy the documents, to the extent practicable.
12           15.      The designating party shall have the burden of proving that any document
13   designated as CONFIDENTIAL is entitled to such protection.
14           16.      Nothing herein shall affect or restrict the rights of any party with respect to its own
15
     documents or to the information obtained or developed independently of documents, transcripts
16
     and materials afforded confidential treatment pursuant to this Order.
17
             17.      The Court retains the right to allow disclosure of any subject covered by this
18
     stipulation or to modify this stipulation at any time in the interest of justice.
19

20

21

22

23

24

25

26

27

28   ///
     [Proposed] Stipulated Protective Order - 5
1            IT IS SO STIPULATED.
             Dated November 6, 2018
2
      KNEPPER & CLARK LLC
3
                                                         LEWIS BRISBOIS BISGAARD & SMITH
4     /s/ Matthew I. Knepper
      Matthew I. Knepper, Esq.                           /s/ Jason Revzin
5     Nevada Bar No. 12796                               Jason Revzin, Esq.
6     Miles N. Clark, Esq.                               Nevada Bar No. 8629
      Nevada Bar No. 13848                               6385 S. Rainbow Blvd., Suite 600
7     10040 W. Cheyanne Ave., Suite 170-109              Las Vegas, NV 89118
      Las Vegas, NV 89129                                Email: jason.revzin@lewisbrisbois.com
8     Email: matthew.knepper@knepperclark.com
9     Email: miles.clark@knepperclark.com                Counsel for Defendant Trans Union LLC

10    HAINES & KRIEGER LLC
11    David H. Krieger, Esq.
12    Nevada Bar No. 9086
      8985 S. Eastern Avenue, Suite 350
13    Henderson, NV 89123
      Email: dkrieger@hainesandkrieger.com
14
      Counsel for Plaintiff
15

16                                                                        Debose v. TransUnion, LLC
                                                                    Case No. 2:18-cv-01641-JAD-NJK
17

18
                                                  ORDER GRANTING
19
                                     STIPULATED PROTECTIVE ORDER
20

21
     IT IS SO ORDERED.
22

23
      Dated: __________,
              Nov. 7     _____
                         2018
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26

27

28
     [Proposed] Stipulated Protective Order - 6
